Citation Nr: 1145407
Decision Date: 12/13/11	Archive Date: 01/30/12
                                             
DOCKET NO.  10-16 359	)        DATE DEC 13 2011

On appeal from the Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for post-operative foreign body removal of the left eye (claimed as loss of eye sight in the left eye).

REPRESENTATION 

Veteran represented by:      Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL 

The Veteran

ATTORNEY FOR THE BOARD

Donna D. Ebaugh

INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge in December 2010; a transcript of the hearing is associated with the claims file. Following such hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration. 38 C.F.R. § 20.1304 (2011). Therefore, the Board may properly consider such newly received evidence.

As an initial matter, the Board notes that the Veteran first filed a claim for service connection loss of vision in his left eye in August 2006. The left eye claim was considered on the basis of secondary service connection and denied in October 2006. Prior to the expiration of the appeal period, the Veteran filed new evidence regarding the 1976 eye surgery in question and the claim was reajudicated and again denied on the bases of direct and secondary service connection in December 2006. 38 C.F.R. § 3.156(b) (2011). The Veteran did not appeal the December 2006 rating decision and, therefore, it is final. In November 2007, he submitted the current claim regarding entitlement to compensation under 38 U.S.C.A. § 1151 for loss of eye sight in the left eye. In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that a claim under § 1151 is not a claim for service connection. See Anderson v. Principi, 18 Vet. App. 371 (2004). Therefore, the Veteran's claim for compensation under § 1151 is separate and distinct from his claim for service connection.

-2-

FINDINGS OF FACT

1. The Veteran incurred an additional disability of left eye blindness as a result of VA surgery.

2. Left eye blindness is not shown to be proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, and is not the result of an event that was not reasonably foreseeable.

CONCLUSION OF LAW

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative foreign body removal of the left eye is not established. 38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ. May field v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

-3-

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection or §1151 claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

A letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in January 2008, prior to the issuance of the initial AOJ decision in October 2008. The letter informed him of what evidence was required to substantiate his claim for compensation under § 1151 and of his and VA's respective duties for obtaining evidence. The Board observes that the Veteran was not provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. However, the Board finds no prejudice in proceeding with a decision regarding the Veteran's § 1151 claim. In this regard, as the Board concludes herein that the preponderance of the evidence is against the Veteran's claim, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot. Therefore, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision. See Bernard v. Brown, 4 Vet. App. 384, 394  (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

Next, VA has a duty to assist a Veteran in the development of the claim. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard, supra. First, the AOJ obtained VA treatment and private records. In this regard, the Board notes that the Veteran identified VA

-4-

treatment at the Little Rock, Arkansas, and the Minneapolis, Minnesota, VA facilities. Treatment records from the former facility were requested and obtained by VA. However, in June 2008, the Minneapolis facility indicated that the Veteran had been hospitalized from December 2, 1976, to December 15, 1976 for foreign body in the left eye, but such records had been destroyed in accordance with the policies at that time. In an October 2008 Memorandum, the AOJ made a formal finding of an inability to obtain records from the Minneapolis VA Medical Center. Such detailed the efforts made by the AOJ and the facility's response indicating that the requested records do not exist. The Veteran was informed in the October 2008 rating decision and March 2010 statement of the case of the unavailability of such records. He has submitted copies of his records of his December 1976 treatment at the Minneapolis VA Medical Center and such are contained in the claims file. The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal that have not been requested or obtained. Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Next, a specific medical examination pertinent to the issue decided herein was obtained in August 2008 and a medical opinion was rendered in October 2008. The Board finds that the VA examination and opinion are adequate as the examiner reviewed medical records, interviewed the Veteran, and performed necessary tests regarding his disorder on appeal. Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to the claim.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

-5-

Analysis

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable. VAOPGCPREC 40-97,63 Fed. Reg. 31,263 (1998).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, or examination to the Veteran's condition after such care, treatment, or examination has stopped. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b) (2011).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation. To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused the additional disability, or that the proximate cause of the additional disability or death was an event that was not reasonably foreseeable. With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA's care, treatment, or examination without the Veteran's informed consent. 38 C.F.R. § 3.361(c), (d) (2011).

VA amended the regulations governing claims under 38 U.S.C.A. § 1151 set out above, effective September 2, 2004. 69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 3.362, 3.363 (2005)). The effect of the changes was to make VA regulations consistent with the changes previously made to 38

-6-

U.S.C.A. § 1151, of which the Veteran was clearly advised in the January 2008 letter.

In the present case, the Veteran contends he went to the Minneapolis, Minnesota, VA Medical Center for eye surgery to remove a foreign body (metal particles) from his left eye following an accident at his home that he sustained in October 1976. In this regard, an October 1976 record from Dr. P. reflects that the Veteran suffered a perforating injury to the left eye. Dr. P. reported that the Veteran was admitted to the hospital and underwent operative closure of the perforating injury to the left eye with resection of prolapsed devial tissue, anterior vitrectomy, reposition of uvial tissue in the antial chamber, and instillation of air into the anterior chamber. At such time, it was noted that the Veteran had a metallic foreign body located in his left orbit. Approximately three weeks later, it was observed that the Veteran had a metal foreign body probably closely associated with the retina or wall of the orbit. Dr. P. referred him to the VA for follow up surgery to remove the foreign bodies.

In December 1976, the Veteran was seen at the VA Medical Center in Sioux Falls, South Dakota, and was subsequently transferred to the Minneapolis VA Medical Center where he underwent a vitrectomy and lensectomy for an intraocular foreign body of the left eye. The discharge summary indicates that the Veteran sustained an intraocular foreign body to his left eye and such perforating injury was initially repaired by a private physician. Post-operatively, the Veteran had a total hyphema and secondary glaucoma. It was observed that, subsequently, the hyphema cleared and the intraocular pressure was well controlled with medication. One month prior to admission, the Veteran's vision was noted to be 20/50 in his left eye. At the time he was admitted to the VA facility, he had 10/70 vision in the left eye.

The operation report reveals that the Veteran's diagnoses were vitrectomy, lensectomy, and unsuccessful attempt to remove intraocular foreign body of the left eye. It was noted that the Veteran had sustained an intraocular foreign body to the left eye two months previously while hammering a nail. The following day after his trauma, the Veteran had a repair of the penetrating injury that was performed in Sioux Falls, South Dakota. Post-operatively, he had a hyphema that subsequently cleared. The Veteran was referred to the Minneapolis VA Hospital because of the

-7-

persistent retained intraocular foreign body of the left eye, which was confirmed by x-ray and ultrasonography. During the procedure, it was noted the foreign body became dislodged from the forceps and fell back toward the retinal surface. At such time, there appeared to be increasing vitreous hemorrhage with clotting of the blood overlying the foreign body, which made it extremely difficult to once again relocate the intraocular foreign body. The vitreo phage was then used on multiple attempts to clear the vitreous in order for the foreign body to be visualized. Unfortunately, the intraocular foreign body was not again visualized. Subsequently, a lensectomy was performed without difficulty. However, repeated attempts to relocate the foreign body using the oculartome and then the intraocular forceps was unsuccessful.

The discharge summary indicated that, post-operatively, the Veteran had some corneal edema and straite keratopathy. The residual lenticular material was noted to be present. Intraocular pressure was well controlled and there was 1+ flare and a rare cell present. Reexamination of the retina revealed it to be attached. At the time of discharge, the corneal edema and striate had markedly improved.

The Veteran states that, as a result of the foregoing VA treatment, he is now blind in his left eye. As such, he believes that he is entitled to compensation under the provisions of 38 U.S.C. A. § 1151 for post-operative residuals of the left eye.

First, the Board finds that the Veteran suffered an additional disability due to VA treatment. In this regard, prior to the surgery, he had 20/50 or 10/70 vision in his left eye. Afterwards, follow up treatment records from Dr. P. dated in early 1977 reflect that the Veteran did not see well following the surgery. It was observed that an attempt to remove the foreign body under direct vision with combined vitrectomy failed and the Veteran had subsequent central retinal detachment and hemorrhage. In April 1977, it was noted that the Veteran had bare hand movement vision in the left eye and, in May 1977, it was observed that his left eye was essentially blind.

Additionally, the Veteran has submitted two private medical statements that support a finding of additional disability. In December 2007, Dr. M. opined that the surgery

-8-

led to the loss of vision in the left eye. Dr. M. noted that there was no doubt that the Veteran's vision could very well have been lost with or without the surgery; however, there was no question that there was a dramatic change of his course after the surgical procedure. Dr. M. also examined the Veteran's eyes in December 2007 and found that he had many scars on the left eye fundus as well as optic nerve atrophy in the left eye and left exotropia. The Veteran also submitted a letter from Dr. Q. dated in December 2010. Dr. Q. reviewed the records related to the December 1976 surgery and opined that it was clear that vision was lost during the surgery and has remained about the same since that time. Dr. M. also submitted another statement in December 2010 in which he indicated that the Veteran's loss of vision appeared to be directly related to the December 1976 surgery.

The Board acknowledges that the August 2008 VA examiner explained that if the foreign body had been left alone, the likely outcome would probably have been the same, with increased inflammation and utinal traction and scarring. However, in consideration of the private letters from Dr. M. and Dr. Q., which indicated that the Veteran's loss of sight occurred as a result of the surgery, the Board resolves any doubt in the Veteran's favor and finds that there was an additional disability of left eye blindness following surgery.

Based on the evidence of record, the Board finds that, the Veteran incurred an additional disability of immediate left eye blindness as a result of the surgery contracted through the Minneapolis VA Medical Center. Thus, the question remains whether the additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable.

The Board finds that the evidence does not support a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or was the result of an event that was not reasonably foreseeable. Specifically, in December 2007, the Veteran's private physician, Dr. M. reviewed the operative note of the surgery and opined that there were no apparent mistakes made. Also, in December 2010, he indicated that there were serious technical difficulties that appeared to be unavoidable at the time of the December 1976 surgery.

-9-

Furthermore, another of the Veteran's private physician, Dr. Q., indicated that the Veteran developed a retinal detachment and hemorrhaging in the eye most likely because foreign bodies in his eye were attempted to be removed from the inside of the eye and through the retina to the outer coats instead of from the outside. She also acknowledged that the VA surgeons dropped the foreign body back into the eye and that it was not found again due to the hemorrhaging. She noted that the lens was removed to try and clear the view, but the eye was closed because the foreign body could not be found again. Notwithstanding the above, Dr. Q. did not indicate that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or that the Veteran's loss of sight was the result of an event that was not reasonably foreseeable. Rather, she indicated that it was not possible to know what the outcome would have been if a different approach had been taken to getting the foreign bodies out of the Veteran's eye.

Additionally, the August 2008 VA examiner reviewed the medical evidence of record and determined that the Veteran has an ophthalmic disability in that he lost vision in his left eye, but determined that there was not any carelessness, negligence, or lack of proper skill involved in the Veteran's care. Regarding the foreseeability element, the VA examiner explained that the increased bleeding during surgery is a recognized complication. Coupling the VA examiner's opinion regarding bleeding with the private medical letters regarding the December 1976 surgery, to specifically include Dr. Q.'s letter and the surgical report indicating that the foreign body was lost due to the hemorrhaging of the eye during surgery, the Board finds that the bleeding during surgery that led to the Veteran's blindness was a reasonably foreseeable occurrence.

Moreover, while the Veteran's consent form is not included in the claims file, the Board observes that, at the December 2010 hearing, he testified that he did sign a such a release prior to the surgery. The Board notes that informed consent includes the nature of the procedure, expected benefits, reasonably foreseeable risks, reasonable alternatives, and anticipated results if nothing is done. In the instant case, the Board observes that the August 2008 VA examiner indicated that, if the foreign body had been left alone, the likely outcome would probably have been the same loss of sight in the left eye, with increased inflammation and utinal traction

-10-

and scarring. Additionally, he found that increased bleeding during surgery is a recognized complication. Furthermore, Dr. M. indicated that there was no doubt that the Veteran's vision could very well have been lost with or without the surgery. He also stated that the serious technical difficulties faced during the December 1976 surgery appeared to be unavoidable. Therefore, in light of the fact that the competent medical opinions of record indicate that the risk of the loss of sight as a result of the surgery was foreseeable and the anticipated result if nothing is done was also possibly blindness. Therefore, the Board finds that, even if the consent form did not specifically list blindness as a risk, a reasonable person faced with similar circumstances would have proceeded with the surgery since, if nothing were done, blindness could result. See Halcomb v. Shinseki, 23 Vet. App. 234 (2009) (holding that the Veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks); see also McNair v. Shinseki, No. 09-1813 (November 18, 2011) (holding that the failure to provide information about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment).

The Board again notes that VA regulations provide that it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA's care, treatment, or examination without the Veteran's informed consent. Despite a finding of an additional disability, there is no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider. Likewise, the evidence does not support a finding that the treatment was furnished without the Veteran's informed consent and the Veteran does not contend otherwise.

In reaching its conclusion, the Board has considered the Veteran's statements that immediately following the 1976 surgery, his surgeon told him that they would have been better off attempting to remove the foreign bodies in a different manner and that the Veteran should file a service connection claim for the eye upon discharge from the hospital. Board Hearing Transcript (T) pages 23-24. The Board has also

-11-

considered the Veteran's statements that if his eye had healed differently and the surface was smooth, he may not have lost his sight. T. page 18.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), affdper curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465,469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet App. 303, 307 (2007). In this case, the Veteran is competent to report his recollections of conversations at the time of his surgery because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).

However, the Board finds that the Veteran's statements do not substantiate the necessary elements of the 38 U.S.C.A. § 1151. Even if his recollection of the conversation with the physician is accurate, the physician's indication that the Veteran might have been better off if they had tried to remove the foreign bodies a different way is not an admission of negligence and does not otherwise demonstrate that there was any carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or that the Veteran's loss of sight was the result of an event that was not reasonably foreseeable. Furthermore, the physician's suggestion that the Veteran file a service connection claim similarly does not demonstrate any carelessness, negligence, lack of proper skill, error in judgment, or

-12-

similar instance of VA fault, or that the Veteran's loss of sight was the result of an event that was not reasonably foreseeable.

Finally, while the Veteran's statements regarding the healing of his eye may support a finding of an additional disability due to VA treatment, they do not support a finding of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of VA fault, or that the Veteran's loss of sight was the result of an event that was not reasonably foreseeable.

Therefore, the Board finds that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151 for post-operative foreign body removal of the left eye. As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied. 38 U.S.C.A. §5107.

ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for postoperative foreign body removal of the left eye is denied.

A. JAEGER 
Acting Veterans Law Judge, Board of Veterans' Appeals

-13-



